DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-12 in the reply filed on 6/2/22 is acknowledged. Group II (claim 13) is drawn to a related invention and will be examined with group I.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected groups III and IV, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, line 3 mentions “impurities at ≤0.15 wt.%”, however, it is unclear if this refers to the total level of impurities, or the amount allowed of each individual impurity element. Claims 2-9 contain similar limitations.
Claims 10-12 mention the conditions “pre-brazed condition” and/or “post-brazing”; however, it is unclear the exact process steps implied by said limitations. The instant limitations refer to a potential property under given conditions. However, exactly what those given conditions are is unclear, and the instant claims do not recite any actual process steps in product-by-process terms.
Claims dependent on the above rejected claims are likewise rejected under this statute. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gatenby et al (US 2016/0040947).
Gatenby (abstract, [0038], etc) teaches an Al-Mn-Si alloy suitable for heat exchanger fins (abstract) comprising (in wt%):


Claim 1
dependent claims
Gatenby et al
Example 1
Gatenby et al
Broad ranges
Mn
1.0-1.7
1.1-1.65 (cl. 6)
1.3-1.35
1.0-1.5
Si
0.9-1.4
0.95-1.3 (cl. 2)
1.0-1.1
0.9-1.2
Fe
0.3-0.6
0.35-0.6 (cl. 3)
0.37-0.42
0.3-0.5
Cu
0.2-0.6
0.2-0.4 (cl. 4)
0.40-0.55 (cl. 5)
0.27-0.33
0.2-0.4
Mg
0.01-0.25
0.05-0.2 (cl. 7)
0.04-0.05
0-0.1
Zn
0.1-3.0
1.5-2.75 (cl. 8)
1.5-1.6
0-3.0
Ti
-0.1
-0.05 (cl. 9)
-
-

Table 1: instant claims vs. prior art of Gatenby

wherein example 1 of Gatenby falls within the alloying ranges of Mn, Si, Fe, Cu, Mg and Zn of instant claims 1-4 and 7-9. Concerning Ti, Gatenby does not mention the presence of Ti, and therefore Ti is held to not be present in the prior art in any significant amount (which meets the claimed maximum “up to” certain amounts).  Because Gatenby teaches an example of an alloy within the claimed ranges, it is held that Gatenby anticipates the instant invention.
Concerning claims 10 and 11, Gatenby teaches a corrosion potential of -750 mV and UTS before brazing of at least 220MPa, which fall within the claimed ranges for those parameters.
Concerning claim 12, though Gatenby does not specify the thermal conductivity, because Gatenby teaches an example within the claimed ranges, then substantially the same properties (such as thermal conductivity), are inherently expected to be present in the prior art material as in that claimed.
Concerning claim 13, Gatenby teaches using said alloy as fin stock for heat exchangers (abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gatenby, as applied to claim 1 above.
Gatenby teaches alloying ranges of Mn, Si, Fe, Mg, Zn, Ti that overlap the instant alloying ranges or fall within the claimed maximums. Concerning Cu, Gatenby teaches 0.20-0.40% Cu, which touches the boundary of the claimed range of Cu of 0.40-0.55. Because Gatenby teaches alloying ranges that overlap or touch the boundary of the claimed alloying ranges, it is held that Gatenby has created a prima facie case of obviousness of the presently claimed invention.
Overlapping ranges have been held to establish a prima facie case of obviousness, see MPEP § 2144.05. It would have been obvious to one of ordinary skill in the art to select any portion of the range, including the claimed range, from the broader range disclosed in the prior art, because the prior art finds that said composition in the entire disclosed range has a suitable utility. Additionally, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages," In re Peterson, 65 USPQ2d at 1379 (CAFC 2003).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240. The examiner can normally be reached Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



								/GEORGE WYSZOMIERSKI/                                                                                      Primary Examiner, Art Unit 1733                                                                                                                  



/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        6/15/22